Exhibit 10.55

 

Silicon Valley Bank

 

Amendment to Loan Agreement

 

Borrower:

 

BroadVision, Inc.

 

 

 

Dated:

 

February 26, 2005

 

THIS AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into between
SILICON VALLEY BANK (“Bank”) and the borrower named above (referred to herein at
the “Borrower”).

 

Reference is made to that certain Amended and Restated Loan and Security
Agreement dated as of March 31, 2002 between Bank and Borrower, as amended or
otherwise modified from time to time (referred to herein as the “Loan
Agreement”). (Capitalized terms used but not defined in this Amendment, shall
have the meanings set forth in the Loan Agreement.)

 

Effective as of the date hereof, the parties hereto hereby agree as follows:

 

1.             Modified Section 2.1.l(c).  Section 2.l.l(c) is hereby amended in
its entirety to read as follows:

 

“(c)         The Committed Revolving Line terminates on the Revolving Maturity
Date, when all Revolving Advances, and all accrued and unpaid interest thereon,
are immediately due and payable.”

 

2.             Extension of and Modifications to Equipment Advances Provisions. 
The Fifth Modification to the Amended and Restated Loan and Security Agreement
dated as of February 27, 2004 by and between Bank and Borrower added an
equipment advance facility to the Loan Agreement (the “Equipment Facility”) and
denoted certain of such provisions relating thereto as constituting Section
2.1.5 of the Loan Agreement; the denomination of such section as Section 2.1.5
was incorrect.  This Amendment hereby corrects the denomination of such Section
to be a new Section 2.1.6 to follow then previously and now-existing Section
2.1.5 (regarding Term Loans) and the Equipment Facility provisions thereunder of
(a), (b) and (c) shall be deemed to be provisions under Section 2.1.6 of the
Loan Agreement and all references to Section 2.1.5 shall be deemed properly to
be references to Term Loan #1 and Term Loan #2 as set forth in the Loan
Agreement.  A single borrowing under the Equipment Facility was made during its
initial draw period (which draw period ended as of the date hereof) and the
principal amount of such loan the “Existing Equipment Advance”) as of the date
hereof is $53,573.83 and such advance is being repaid in accordance with the
terms set forth in the Equipment Facility provisions. The parties desire to
extend the draw period of such Equipment Facility for an additional year from
the date hereof ending on the Committed Termination Date as modified hereby, and
to allow the Committed Equipment Line (as such term is modified per the
provisions of this Amendment) to be available to Borrower for new advances
during such extended period. Thus, it is agreed that the Existing Equipment
Advance shall continue to be repaid in accordance with the terms

 

--------------------------------------------------------------------------------


 

applicable thereto as set forth in the Loan Agreement and that the Committed
Equipment Line amount henceforth be available to Borrower for an additional
period of time, ending on the revised Commitment Termination Date and that all
the Equipment Facility provisions shall remain fully applicable and effective as
to all new Equipment Advances to be made on and after the date hereof, all as
may be modified pursuant to the terms hereof, provided that, and regardless of
any other provision set forth in the Equipment Facility Provisions, the minimum
advance amount per Equipment Advance shall be $50,000 and there shall be no more
than five Equipment Advances made in total, other than the Existing Equipment
Advance, which shall be deemed an Equipment Advance for all purposes other than
as specifically set forth herein or in the Loan Agreement as modified hereby.

 

3.             Modified Section 2.3(a).  Section 2.3(a) is hereby amended in its
entirely to read as follows:

 

“2.3(a) Revolving Advances shall accrue interest on the aggregate principal
balance thereof from time to time outstanding at a per annum rate equal to the
Prime Rate. Term Loan #1 shall accrue interest on the aggregate principal
balance thereof from time to time outstanding at a per annum rate equal to the
Prime Rate. Term Loan #2 shall accrue interest on the aggregate principal
balance thereof from time to time outstanding at a per annum rate equal to the
Prime Rate plus one and one-quarter percentage points (1.25%). After an Event of
Default, Obligations shall accrue interest at a rate equal to three percentage
points (3.00%) above the respective rates effective for such Obligations
immediately before such Event of Default.  The interest rate shall increase or
decrease when the Prime Rate changes. Interest is computed on a 360-day year for
the actual number of days elapsed.”

 

4.             Modified Section 2.3.2(b).  The first sentence of Section
2.3.2(b) that now reads as fallows:

 

“Each Equipment Advance will bear interest at the per annum rate of interest
equal to the Prime Rate plus three-quarters of one percent (0.75%).”

 

IS HEREBY AMENDED TO READ AS FOLLOWS:

 

The Existing Equipment Advance will bear interest at the per annum rate of
interest equal to the Prime Rate plus three-quarters of one percentage point
(0.75%), and all other Equipment Advances shall bear interest at the per annum
rate of interest equal to the Prime Rate plus one-half of one percentage point
(0.50%).”

 

5.             Modified Definitions.  The defined terms “Committed Equipment
Line”. “Commitment Termination Date”, “Committed Revolving Line” and “ Revolving
Maturity Date” as set forth in Section 13 of the Loan Agreement are hereby
amended to read respectively as follows:

 

“      ‘Committed Equipment Line’ shall mean $440,770.35.

 

‘Commitment Termination Date’ shall mean February 25, 2006.

 

‘Committed Revolving Line’ is Twenty Million Dollars ($20,000,000).

 

2

--------------------------------------------------------------------------------


 

‘Revolving Maturity Date’ shall mean February 25, 2006.    ”

 

6.             Fees and Expenses.  Borrower shall pay to Bank a loan fee in the
amount of $54,408 concurrently herewith, which shall be in addition to interest
and to all other amounts payable under the Loan Agreement, and which shall be
non-refundable. Further, Borrower shall pay to Bank all Bank Expenses incurred
in connection herewith, all as mart fully set forth in the Loan Agreement,
including, without limitation, all legal fees and expenses incurred in
connection herewith.

 

7.             Representations True.  Borrower represents and warrants to Bank
that all representations and warranties in the Loan Agreement, as modified
hereby, are true and correct.

 

8.             General Provisions.  This Amendment, the Loan Agreement, any
prior written amendments and modifications to the Loan Agreement signed by Bank
and the Borrower, and the other written documents and agreements between Bank
and the Borrower set forth in full all of the representations and agreements of
the parties with respect to the subject matter hereof and supersede all prior
discussions, representations, agreements and understandings between the parties
with respect to the subject hereof. Except at herein expressly modified, all of
the terms and provisions of the Loan Agreement, and all other documents and
agreements between Bank and the Borrower shall continue in full force and effect
and the same are hereby ratified and confirmed. This Amendment may be executed
in any number of counterparts, which when taken together shall constitute one
and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

Borrower:

Silicon:

 

 

BROADVISION, INC.

SILICON VALLEY BANK

 

 

 

 

By

/s/ William E. Meyer

 

By

/s/ Nick Trangas

 

 

William E. Meyer

 

Title

Relationship Manager

 

Title

Chief Financial Officer

 

 

 

 

 

3

--------------------------------------------------------------------------------